            Case 2:21-cv-00048-BJR Document 44 Filed 04/09/21 Page 1 of 4



 1                                       THE HONORABLE BARBARA J. ROTHSTEIN

 2

 3

 4

 5

 6

 7                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON
 8                                 AT SEATTLE
 9
     HT-SEATTLE OWNER, LLC
10
                       Plaintiff,           Case No. 2:21-cv-00048-BJR
11
     v.                                     STIPULATION FOR EXTENSION
12
     AMERICAN GUARANTEE AND
13   LIABILITY INSURANCE COMPANY

14                     Defendant.
15

16

17

18

19

20

21

22

23

24

25

26




     STIPULATION AND ORDER CASE NO.               JAMESON PEPPLE CANTU PLLC
                                                  ATTORNEYS AT LAW
     2:21-CV-00048-BJR - 1                        801 SECOND AVENUE
                                                  SUITE 700                 TEL 206 292 1994
                                                  SEATTLE, WA 98104-4001    FAX 206 292 1995
               Case 2:21-cv-00048-BJR Document 44 Filed 04/09/21 Page 2 of 4



 1                                        STIPULATION AND ORDER

 2           HT-Seattle Owner, LLC                and American Guarantee and Liability Insurance
 3
                               by stipulate to and request a 10-day extension on the current deadline for
 4
                                                          otion to Certify Questions to the Washington
 5
     State Supreme Court (ECF No. 39). Accordingly, the deadline for any reply would be April 22,
 6
     2021.
 7

 8           Dated this 8th day of April, 2021.

 9    JAMESON PEPPLE CANTU PLLC                        LANE POWELL PC
10    /s/ Matt T. Adamson                              /s/ David M. Schoeggl
11    Matt T. Adamson, WSBA #31731                     David M. Schoeggl, WSBA #13638
      madamson@jpclaw.com                              schoeggld@lanepowell.com
12    801 Second Avenue, Suite 700                     Stephania Denton, WSBA No. 21920
      Seattle, WA 98104                                dentons@lanepowell.com
13    Telephone: 206.344.5280
                                                       brownm@lanepowell.com
14    AND                                              1420 Fifth Avenue, Suite 4200
15                                                     Seattle, WA 98101
      BLANK ROME LLP                                   Telephone: 206.223.7000
16                                                     Facsimile: 206.223.7107
      /s/ James R. Murray
17    James R. Murray, WSBA #25263                     AND
      jmurray@blankrome.com
18
      1825 Eye Street, N.W.                            CLYDE & CO US LLP
19    Washington, D.C. 20006
      Telephone: 202.420.2200                          /s/ Eileen King Bower
20    Facsimile: 202.420.2201                          Eileen King Bower (pro hac vice)
                                                       eileen.bower@clydeco.us
21    Linda Kornfeld (pro hac vice)                    Alexander Ross (pro hac vice)
      lkornfeld@blankrome.com                          alexander.ross@clydeco.us
22
      2029 Century Park East, 6th Floor                55 West Monroe Street, Suite 3000
23    Los Angeles, CA 90067                            Chicago, IL 60603
      Telephone: 424.239.3400                          Telephone: 312.635.7000
24    Facsimile: 424.239.3434                          Facsimile: 312.635.6950

25    Lisa M. Campisi (pro hac vice)                   Attorneys for Defendant American Guarantee
      lcampisi@blankrome.com                           and Liability Insurance Company
26
      1271 Avenue of the Americas
      New York, NY 10020


      STIPULATION AND ORDER CASE NO.                            JAMESON PEPPLE CANTU PLLC
                                                                ATTORNEYS AT LAW
      2:21-CV-00048-BJR - 2                                     801 SECOND AVENUE
                                                                SUITE 700                 TEL 206 292 1994
                                                                SEATTLE, WA 98104-4001    FAX 206 292 1995
             Case 2:21-cv-00048-BJR Document 44 Filed 04/09/21 Page 3 of 4



 1   Telephone: 212.885.5000
     Facsimile: 212.885.5001
 2
     Attorneys for Plaintiff HT-Seattle Owner,
 3
     LLC
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




     STIPULATION AND ORDER CASE NO.               JAMESON PEPPLE CANTU PLLC
                                                  ATTORNEYS AT LAW
     2:21-CV-00048-BJR - 3                        801 SECOND AVENUE
                                                  SUITE 700                 TEL 206 292 1994
                                                  SEATTLE, WA 98104-4001    FAX 206 292 1995
                 Case 2:21-cv-00048-BJR Document 44 Filed 04/09/21 Page 4 of 4



 1                                                ORDER

 2
            Having considered the April 8, 2021 stipulation submitted to this Court by HT-Seattle
 3
                     HT
 4
     being fully advised, the Court hereby GRANTS the parties requested extension. The deadline for
 5
     any reply                                        Motion to Certify Questions to the Washington
 6
     State Supreme Court (ECF No. 39) is April 22, 2021.
 7
            Dated this 9th day of April, 2021.
 8

 9                                               __________________________
                                                 Hon. Judge Barbara J. Rothstein
10                                               United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




      STIPULATION AND ORDER CASE NO.                         JAMESON PEPPLE CANTU PLLC
                                                             ATTORNEYS AT LAW
      2:21-CV-00048-BJR - 4                                  801 SECOND AVENUE
                                                             SUITE 700                 TEL 206 292 1994
                                                             SEATTLE, WA 98104-4001    FAX 206 292 1995
